                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                     ***
                 7    MANSELL ROY WILLIAMS,                                    Case No. 2:18-CV-579 JCM (NJK)
                 8                                             Plaintiff(s),                   ORDER
                 9            v.
               10     KROGER, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Mansell Roy Williams’ motion for extension of time
               14     to respond to defendant Smith’s Food and Drug Centers, Inc.’s (“Smith’s) motion to dismiss (ECF
               15     No. 30). (ECF No. 34). Smith’s filed a response. (ECF No. 35).
               16            Williams requests that the court extend the deadline to file a response to Smith’s motion to
               17     dismiss (ECF No. 30) to December 7, 2018. (ECF No. 34). Williams argues that there is good
               18     cause to extend the filing deadline in light of “counsel’s extraordinary work schedule, including a
               19     complex week-long trial . . . coupled with important family obligations.” Good cause appearing,
               20     the court will grant Williams’ motion.
               21            Accordingly,
               22            IT IS HEREBY ORDERED that Williams’ motion for extension of time (ECF No. 34) be,
               23     and the same hereby is, GRANTED, consistent with the foregoing. Williams’ will have up to and
               24     including December 7, 2018, to file a response to Smith’s motion to dismiss (ECF No. 30).
               25            DATED November 29, 2018.
               26
                                                                      __________________________________________
               27                                                     UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
